Citation Nr: 1413253	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  12-00 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to May 1978.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Portland, Oregon Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

At the May 2013 hearing, the Veteran testified that symptoms of his PTSD have worsened.  He was last afforded a VA examination in December 2009.  In light of the length of the intervening period since the December 2009 examination and the allegation of worsening, a contemporaneous examination is necessary.  

Additionally, the Veteran testified that due to difficulties at work, including arguments with his boss and coworkers, he was written up, causing him to retire from his position.  He alleges that these difficulties at work were the result of his mental health condition.  Upon remand, the RO should ascertain the circumstances surrounding the Veteran's retirement, and whether his PTSD was a contributing factor.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the record reflects the Veteran continues to receive VA treatment for his psychiatric disability; he testified he sees a VA psychiatrist once or twice a year.  As updated treatment records are likely to contain pertinent information, and VA records are constructively of record, they must be obtained.

Accordingly, the case is REMANDED for the following:
1. The RO should obtain updated records of all VA psychiatric treatment the Veteran has received since December 2012.

2. The RO should also ask the Veteran to provide authorization for VA to inquire of his previous employer the circumstances of his retirement from that employer (i.e. whether his psychiatric disability was a factor in retirement, as alleged).  The RO should ascertain (by contact with his employer) whether the Veteran indeed took an early retirement or resigned due to behavioral problems flowing from his PTSD.

3. The RO should then arrange for a psychiatric evaluation of the Veteran to determine the current severity of his PTSD.  The entire record must be reviewed by the examiner in conjunction with the examination.  The examiner should describe the nature, frequency and severity of the psychiatric symptoms found.  The examiner should have available for review a copy of the criteria for rating psychiatric disabilities, and should note the presence or absence of each symptom listed in the criteria for ratings above 50 percent (and if a symptom is found present, its severity and frequency); the examiner should also note any symptoms found that are not listed in the rating criteria.  The examiner should specifically comment on the impact of the Veteran's psychiatric symptoms on his occupational and social functioning.

The examiner must explain the rationale for all opinions.

4. The RO should then review the record and readjudicate this claim.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

